UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark one) T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number:0-19961 ORTHOFIX INTERNATIONAL N.V. (Exact name of registrant as specified in its charter) Netherlands Antilles N/A (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7 Abraham de Veerstraat Curacao Netherlands Antilles N/A (Address of principal executive offices) (Zip Code) 599-9-4658525 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes TNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes £No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one):Large Accelerated filer £Accelerated filer T Non-Accelerated filer £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £No T As of April 23, 2010, 17,613,813 shares of common stock were issued and outstanding. Table of Contents PART IFINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 30 Item 4. Controls and Procedures 31 PART IIOTHER INFORMATION Item 1. Legal Proceedings 32 Item 1A. Risk Factors 35 Item 6. Exhibits 36 SIGNATURES 41 Forward-Looking Statements This Form 10-Q contains forward-looking statements within the meaning of Section 21E of the Securities Exchange Act of 1934, which relate to our business and financial outlook and which are based on our current beliefs, assumptions, expectations, estimates, forecasts and projections.In some cases, you can identify forward-looking statements by terminology such as “may,” “will,” “should,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “projects,” “intends,” “predicts,” “potential” or “continue” or other comparable terminology.These forward-looking statements are not guarantees of our future performance and involve risks, uncertainties, estimates and assumptions that are difficult to predict.Therefore, our actual outcomes and results may differ materially from those expressed in these forward-looking statements.You should not place undue reliance on any of these forward-looking statements.Further, any forward-looking statement speaks only as of the date on which it is made, and we undertake no obligation to update any such statement to reflect new information, the occurrence of future events or circumstances or otherwise. Factors that could cause or contribute to such differences may include, but are not limited to, risks relating to the expected sales of its products, including recently launched products, unanticipated expenditures, changing relationships with customers, suppliers, strategic partners and lenders, changes to and the interpretation of governmental regulations, ongoing litigation matters and governmental investigations of our businesses which could result in civil or criminal liability or findings of violations of law (as further described in the “Legal Proceedings” sections of thisForm 10-Q), risks relating to the protection of intellectual property, changes to the reimbursement policies of third parties, the impact of competitive products, changes to the competitive environment, the acceptance of new products in the market, conditions of the orthopedic industry, credit markets and the economy, corporate development and market development activities, including acquisitions or divestitures, unexpected costs or operating unit performance related to recent acquisitions, and other risks described in Part II, Item 1A under the heading “Risk Factors” in this Form 10-Q. 2 Table of Contents PART I.FINANCIAL INFORMATION Item 1.Condensed Consolidated Financial Statements ORTHOFIX INTERNATIONAL N.V. CONDENSED CONSOLIDATED BALANCE SHEETS (U.S. Dollars, in thousands except share data) March31, December31, (unaudited) Assets Current assets: Cash and cash equivalents $ $ Restricted cash Trade accounts receivable, less allowance for doubtful accounts of $6,754 and $7,205 at March 31, 2010 and December 31, 2009, respectively Inventories, net Deferred income taxes Prepaid expenses Other current assets Total current assets Investments, at cost Property, plant and equipment, net Patents and other intangible assets, net Goodwill Deferred taxes and other long-term assets Total assets $ $ Liabilities and shareholders’ equity Current liabilities: Bank borrowings $ $ Current portion of long-term debt Trade accounts payable Other current liabilities Total current liabilities Long-term debt Deferred income taxes Other long-term liabilities Total liabilities Contingencies (Note 19) Shareholders’ equity: Common shares $0.10 par value; 50,000,000 shares authorized; 17,547,037 and 17,141,710 issued and outstanding as of March 31, 2010 and December 31, 2009, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive income Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying notes form an integral part of these condensed consolidated financial statements. 3 Table of Contents ORTHOFIX INTERNATIONAL N.V. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2 (Unaudited, U.S. Dollars, in thousands except share and per share data) Three Months Ended March31, Net sales $ $ Cost of sales Gross profit Operating expenses Sales and marketing General and administrative Research and development Amortization of intangible assets Gain on sale of vascular operations ) - Operating income Other income (expense), net Interest expense, net ) ) Unrealized non-cash gain on interest rate swap Other expense, net ) Income before income taxes Income tax expense ) ) Net income $ $ Net income per common share - basic $ $ Net income per common share - diluted $ $ Weighted average number of common shares - basic Weighted average number of common shares - diluted The accompanying notes form an integral part of these condensed consolidated financial statements. 4 Table of Contents ORTHOFIX INTERNATIONAL N.V. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2 (Unaudited, U.S. Dollars, in thousands) Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash (used in) provided by operating activities: Depreciation and amortization Amortization of debt costs 54 49 Provision for doubtful accounts Deferred taxes ) ) Share-based compensation Provision for inventory obsolescence Change in fair value of interest rate swap ) ) Gain on sale of vascular operations ) - Other Change in operating assets and liabilities: Restricted cash ) ) Accounts receivable ) ) Inventories ) ) Prepaid expenses and other current assets ) 79 Accounts payable ) Current liabilities ) Net cash (used in) provided by operating activities ) Cash flows from investing activities: Capital expenditures ) ) Net proceeds from sale of assets, principally vascular operations - Net cash provided by (used in) investing activities ) Cash flows from financing activities: Repayments of long-term debt ) ) Repayments of bank borrowings, net ) ) Proceeds from issuance of common stock - Cash payment for purchase of minority interest in subsidiary - ) Tax benefit on non-qualified stock options - Net cash used in financing activities ) ) Effect of exchange rate changes on cash ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at the beginning of the year Cash and cash equivalents at the end of the period $ $ The accompanying notes form an integral part of these condensed consolidated financial statements. 5 Table of Contents ORTHFIX INTERNATIONAL N.V. NOTES TO THE CONDENSED UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1: BUSINESS Orthofix International N.V. (the “Company”) is a multinational corporation principally involved in the design, development, manufacture, marketing and distribution of medical equipment, principally for the Orthopedics products market.The Company is comprised of four reportable segments: Domestic, Spinal Implants and Biologics (formerly referred to as “Blackstone”), Breg and International.See Note 12 for a description of each segment. NOTE 2: BASIS OF PRESENTATION The accompanying unaudited Condensed Consolidated Financial Statements have been prepared in accordance with accounting principles generally accepted in the United States (“U.S.”) for interim financial information and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X.Pursuant to these rules and regulations, certain information and note disclosures, normally included in financial statements prepared in accordance with accounting principles generally accepted in the U.S., have been condensed or omitted.In the opinion of management, all adjustments (consisting of normal recurring items) considered necessary for a fair presentation have been included.Operating results for the three months ended March 31, 2010 are not necessarily indicative of the results that may be expected for the year ending December 31, 2010.The balance sheet at December 31, 2009 has been derived from the audited financial statements at that date, but does not include all of the information and footnotes required by accounting principles generally accepted in the U.S. for complete financial statements.For further information, refer to the Consolidated Financial Statements and Notes thereto of the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2009. NOTE 3: SHARE-BASED COMPENSATION All share-based compensation costs are measured at the grant date, based on the estimated fair value of the award, and are recognized as expense in the statement of operations over the requisite service period. Commencing in June 2007, the Company offered restricted shares in addition to stock options as a form of share-based compensation. The following table shows the detail of share-based compensation by line item in the Condensed Consolidated Statements of Operations for the three months ended March 31, 2010 and 2009: Three Months Ended March31, (US$ in thousands) Cost of sales $
